DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of group I invention (claim 1-10) in the reply filed on 09/19/2022 is acknowledged.
Claims 11-19 are thus withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 09/19/2022.

Non-Compliant Claim Identifier
The identifier of claim 11-19 need be remarked as withdrawn since these claims are directed to non-elected inventions in the instant application.  A correct status identifier (Withdrawn) has not been set forth for the amended claims. See MPEP § 714 and 37 CFR 1.121(c). Appropriate correction is required.  A non-compliant form has not been sent out for advancing the prosecution and correction is required in next response. 

Claim Objections
Claim 10 is objected to because of the following informalities:  claim 10 recited “1E-7 mol CO m-2 min-1” appears to be 1E-7 mol CO·m-2·min-1.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. In this case, claim 1-10 recites “high surface area” and “high entropy” and such terms are relative terms which renders the claims indefinite. The term “high surface area” or “high entropy” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree of “high surface area” or “high entropy”, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  
Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  In this case, claim 9 last line recites “ high energy oxide”,  firstly, such term “high energy oxide” is a relative term which renders the claim indefinite. The term “high energy oxide” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree of “high energy oxide”, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Secondly, one of ordinary skill in the art is uncertain what the relationship between such “high energy oxide” as compared to the claimed “high surface area, high entropy oxide”, are they referring to the same oxide or different materials.  Thus, one of ordinary skill in the art cannot ascertain the metes and bounds of such limitation. 
Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  In this case, claim 10 last recites “at 125 ºC of greater”, one of ordinary skill in the art is uncertain what “of greater” exactly referring to, therefore, such limitation renders claim indefiniteness. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1 and 3-5, 7-10 are rejected under 35 U.S.C. 102(a (1)) as anticipated by or, in the alternative, under 35 U.S.C. 103 as being unpatentable over Elias et al (In Situ Spectroscopy and Mechanistic Insights into CO Oxidation on Transition-Metal-Substituted Ceria Nanoparticles, ACS Catal. 2017, 7, 10, 6843–6857).
Elias et al. teaches a single fluorite phase of oxide M0.1Ce0.9O2-x wherein M=Mn, Fe, Co, Ni and Cu (page 6844 last para.-page 6845 left col. first para., right col. 2nd para., page 6846 last para.-page 6847 2nd para., table S1).   Elias et al. also ternary oxides of Cu0.1Ln0.1Ce0.8O2-x wherein Ln=La, Pr, Sm, Dy, Er, while x is oxygen deficiency (page 6854 last para.-page 6855 first para., Fig. S12 and table S1) and such single phase fluorite transition metal and lanthanide substituted cerium oxide are nanoparticles (page 6845 right col. 2nd last para.).   Elias et al. disclosed such fluorite phase oxides having high surface area from 10.7-77.2 m2/g (table S1). 
Regarding claim 1, Elias et al. disclosed fluorite oxide having identical composition and structure as that of instantly claimed, therefore, identical high entropy is associated.   Thus, Elias et al. teaches every and each limitation of claim 1, thus claim 1 is anticipated by Elias et al.
Alternatively, Elias et al teaches fluorite phase oxide of M0.1Ce0.9O2-x Cu0.1Ln0.1Ce0.8O2-x  are transition metal or transition metal and lanthanide elements doped CeO2, such doped CeO2 are very stable oxides (page 6852 2nd last para.), therefore, it would have been obvious for one of ordinary skill in the art to expect that such doped CeO2 having high entropy for desired CO catalytic oxidation as suggested by Elias et al.
Regarding claim 3 and 8, Elias et al. already teaches such limitation as discussed above. 
Regarding claim 4, Elias et al. teaches atomic percentage of cerium being 80% in Cu0.1Ln0.1Ce0.8O2-x.
Regarding claim 5, Elias et al. specifically teaches Cu0.1La0.1Ce0.8O2-x, Cu0.1Pr0.1Ce0.8O2-x, Cu0.1Sm0.1Ce0.8O2-x (table S1, Fig. S12). 
Regarding claim 7, Elias et al. already teaches a same or substantially the same high surface area, high entropy oxide.  As for the claimed “is synthesized using a sol-gel method”, this is a product by process limitation, “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process (See § MPEP 2113). 
Regarding claim 9-10, Elias et al. already teaches an identical or substantially the same high surface area, high entropy oxide, therefore, same or substantially the same properties, i.e. same or substantially the same oxygen storage capacity of 174 mmolO2/mol high energy oxide or greater, and same or substantially the same specific activity of 1E-7 mol CO m-2 min-1 at 125 ºC of greater as those of instantly claimed are associated or expected. 
Claim 2 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Elias et al (In Situ Spectroscopy and Mechanistic Insights into CO Oxidation on Transition-Metal-Substituted Ceria Nanoparticles, ACS Catal. 2017, 7, 10, 6843–6857).
Regarding claim 2, Elias et al. does not expressly teach the oxide comprising five or more metal cations.   But Elias et al. already teaches copper and lanthanide element selected from La, Pr, Sm, Dy, Er can be used to dope CeO2 to form a ternary oxide, it would have been obvious for one of ordinary skill in the art to combine three of  such known lanthanide element of La, Pr, Sm, Dy and Er together with copper to dope CeO2 because combining such known lanthanide elements together with copper to dope CeO2 thus providing a metal oxide having 5 or more metal cations as CO  oxidation catalyst having improved activity (see Elias et al. page 6854 2nd last para.) would have reasonable expectation of success for one of ordinary skill in the art (see MPEP § 2143 KSR).
Regarding claim 6, Elias et al. already teaches copper as well as iron or manganese can be used to doped CeO2 obtaining a desired transition metal doped CeO2  for CO oxidation. It would have been obvious for one of ordinary skill in the art to combine Fe and/or Mn to dope CeO2 thus obtaining transition metal doped CeO2 as desired CO oxidation catalyst because combining such known transition metal elements for obtaining transition metal doped CeO2 comprising Fe or Mn would have reasonable expectation of success for one of ordinary skill in the art (see MPEP § 2143 KSR). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUN LI whose telephone number is (571)270-5858. The examiner can normally be reached IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ching-Yiu (Coris) Fung can be reached on 571-270-5713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUN LI/           Primary Examiner, Art Unit 1732